Exhibit 10.4

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED.

WESTWOOD COMPUTER CORPORATION

SUBORDINATED PROMISSORY NOTE

 $671,300   Made as of: February 5, 2007     Maturity Date: April 16, 2009


                    Westwood Computer Corporation, a New Jersey corporation (the
“Company,” which term includes any successor corporation or other business
entity), for value received, hereby promises to pay to Keith Grabel (the
“Holder”), the principal sum of Six Hundred Seventy-One Thousand Three Hundred
Dollars ($671,300) (the “Principal Amount”).

                    This Note is issued pursuant to the consummation of the
transactions contemplated by the Amended and Restated Employment Agreement,
dated as of the date hereof, by and among the Company and the Holder (the
“Employment Agreement”).

                    The following is a statement of the rights of the Holder and
the terms and conditions to which this Note is subject, and to which the Holder
hereof, by acceptance of this Note, agrees:

                    1.           Interest. The Company promises to pay interest
(computed on the basis of actual days elapsed and a year of 360 days) on the
unpaid Principal Amount of this Note at an interest rate equal to five percent
(5%) per annum.

                    2.           Prepayment. This Note may be prepaid at any
time in whole or in part without premium or penalty.

                    3.           Repayment. This Note shall be repaid in
twenty-seven monthly principal payments, each such payment in the amount of
3.70% of the Principal Amount, with such payments beginning on the first day of
the month immediately following issuance of this Note with the final principal
payment coming on the third anniversary of the date of this Note. Each principal
payment shall be accompanied by all interest then accrued and unpaid on this
Note.

                    4.           Method of Payment. The Company will pay the
outstanding principal in currency of the United States that at the time of
payment is legal tender for payment of public

--------------------------------------------------------------------------------




and private debts. Payments shall be made to the Holder by delivering a check at
the Holder’s address listed on the books of the Company or to such other address
designated in writing by the Holder and provided to the Company at least ten
(10) business days before the Maturity Date.

                    5.           Events of Default.

                                  (a)           An “Event of Default” under this
Note occurs if:

                                                 (i)           the Company
defaults in the payment of the principal of this Note when the same becomes due
and payable on the Maturity Date or otherwise and such default continues for
thirty (30) days;

                                                 (ii)          the Company shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors, or any proceeding shall be instituted by or against
the Company seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and in the case of
any such proceeding instituted against the Company such proceeding shall not be
stayed or dismissed within sixty (60) days from the date of institution thereof;
or

                                                 (iii)          the Company
terminates Holder’s employment with the Company pursuant to Section 3(f) of the
Employment Agreement.

                                  (b)           Acceleration. If an Event of
Default occurs and is continuing, the Holder, by written notice to the Company,
may declare the unpaid principal of this Note to be immediately due and payable.
The Holder by written notice to the Company may rescind an acceleration and its
consequences if (i) all existing Events of Default, other than the nonpayment of
principal of this Note which has become due solely because of the acceleration,
have been cured or waived and (ii) the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction.

                                  (c)           Interest Rate Upon Default. If
an Event of Default (other than an Event of Default specified in clauses (a)(ii)
or (a)(iii) of Section 5) occurs and is continuing, the Interest Rate on this
Note shall increase by five percent (5%) (the “Default Interest Rate”). The
Default Interest Rate shall apply only to those periods during which an Event of
Default is continuing. Upon the Company curing any Event of Default, the Default
Interest Rate shall revert to the Interest Rate. Upon an Event of Default, the
Company promises to pay all costs and expenses of collection of this Note and to
pay all reasonable attorneys’ fees incurred in such collection.

                                  (d)           Waiver of Past Defaults. The
Holder may waive an existing Default or Event of Default and its consequences.
Upon any such waiver, such Default shall

- 2 -

--------------------------------------------------------------------------------




cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Note; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

                    6.           Subordination.

                                  (a)           Definitions. The following terms
have the following meanings:

                              “Affiliate” means any person or entity (“Person”),
each of the Persons that directly or indirectly, through one or more
intermediaries, owns or controls, is controlled by or is under common control
with, such Person. For the purpose of this Agreement, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies, whether through the ownership of voting
securities, by contract or otherwise.

                              “Credit Agreement” means any loan document entered
into by the Company and the Lender (including agreements relating to any
interest or exchange rate hedging agreement or other derivative obligation) and
any guaranty of the Company’s or any of the Company’s subsidiaries’ obligations
thereunder pursuant to the Senior Loan Documents, as such agreement may
hereafter be amended, extended, supplemented, increased, renewed, refinanced or
otherwise modified, and any loan, financing or credit agreement entered into
with any Refinancing Lender.

                              “Holder” as used in this Section 6 means a holder
or owner of this Note and any other holder or owner of Subordinated Debt.

                              “Indebtedness” means, without duplication, with
respect to any person, (a) all indebtedness of such person for borrowed money;
(b) all obligations of such person for the deferred purchase price of property
or services; (c) all obligations of such person evidenced by notes, bonds,
debentures or other similar instruments; (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (e) all obligations of such person as
lessee under leases that have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases; (f) all obligations,
contingent or otherwise, of such person under acceptance, letter of credit or
similar facilities; (g) all obligations of such person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock of such person
or any warrants, rights or options to acquire such capital stock, valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such person under interest rate protection agreements, foreign
currency exchange agreements or other interest or exchange



- 3 -

--------------------------------------------------------------------------------




rate hedging agreements (i) all Indebtedness of the type referred to in clauses
(a) through (h) above guaranteed directly or indirectly in any manner by such
person, or in effect guaranteed directly or indirectly by such person through an
agreement (i) to pay or purchase such Indebtedness or to advance or supply funds
for the payment or purchase of such Indebtedness, (ii) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Indebtedness or
to assure the holder of such Indebtedness against loss, (iii) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (iv) otherwise to assure a creditor against loss; and
(j) all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien on property (including,
without limitation, accounts and contract rights) owned by such person, even
though such person has not assumed or become liable for the payment of such
Indebtedness, but excluding trade and other accounts payable in the ordinary
course of business in accordance with customary trade terms and which are not
overdue for more than 90 days, or as to which a dispute exists and adequate
reserves in conformity with United States generally accepted accounting
principles have been established on the books of such person.

                              “Lender” means any bank or other independent
financial institution providing Senior Debt to the Company.

                              “Loan Parties” shall mean the Company and any
Subsidiary which is an obligor under the Credit Agreement or any other Senior
Loan Document.

                              “Non-payment Default” means any default or event
of default (other than a Payment Default) under any agreement or instrument
relating to Senior Debt. For purposes of the immediately preceding sentence, an
“event of default” shall exist when as a result thereof the holders of the
pertinent Senior Debt are then permitted to cause such Senior Debt to become due
prior to its scheduled maturity.

                              “Payment Default” means any default in the payment
of principal of, premium, if any, interest on, or other amounts payable on, or
in connection with Senior Debt, irrespective of whether such default in payment
results from a failure to pay any amount when originally scheduled to be paid or
upon acceleration or otherwise.

                              “Post Petition Interest” means interest payable on
any Senior Debt following the filing of a case against any Loan Party under
Title 11 of the United States Code or any other bankruptcy, insolvency or
similar law.



- 4 -

--------------------------------------------------------------------------------




                              “Refinancing Lender” shall mean any lender which
shall refinance in whole or part, the Senior Debt payable to the Lender or a
successor lender thereto and any lender which shall provide additional financing
to the Company and/or its Subsidiaries from time to time, subject to the
limitations contained in this Note.

                              “Senior Creditors” means the Lender or any
Refinancing Lender until the Senior Debt has been finally and indefeasibly paid
in full and thereafter any other holders of Senior Debt as their interests may
appear.

                              “Senior Debt” means all Indebtedness except (i)
Indebtedness that by its terms is subordinated or pari passu in right of payment
to this Note, (ii) Indebtedness of the Company to an Affiliate of the Company
and (iii) any indebtedness of the Company or Emtec, Inc. to DARR Global
Holdings, Inc. or any of its Affiliates. Senior Debt shall include, without
limitation, (a) all Indebtedness of the Company and its Subsidiaries to De Lage
Landen Financial Services, Inc. (“DLL”) under the credit agreement dated as of
December 7, 2006, as amended, including principal, premium, if any, and interest
on such Indebtedness and all other amounts due on or in connection with such
Indebtedness, including all charges, fees, indemnities, and expenses (including
reasonable fees and expenses of counsel), (b) any amendment, modification,
extension or replacement of any of the Company’s existing credit facilities so
long as the formula utilized to calculate the indebtedness permitted by such
facilities does not exceed 100% of the Company’s cash, accounts receivable and
inventory (including floor plan financing inventory) and all other amounts due
on or in connection with such Indebtedness, including all charges, fees,
indemnities, and expenses (including reasonable fees and expenses of counsel),
(c) the Subordinated Note made in favor of Four Kings Management LLC in the
amount of $750,000, including principal, fees and interest under such Note, and
(d) all amendments, extensions, renewals, refinancings and deferrals of the
Indebtedness referred to in clauses (a) through (c) above.

                              “Senior Default” means a Payment Default or a
Non-payment Default.

                              “Senior Loan Documents” means all documents
executed in connection with any financing provided by a Lender or Refinancing
Lender.

                              “Significant Subsidiary” means any subsidiary of
the Company that would be a “significant subsidiary” as defined in Rule 1.02(v)
of Regulation S-X promulgated pursuant to the Securities Act.

                              “Subsidiary” means any entity more than 50% of the
outstanding voting power of the voting stock or other voting interest of which
is controlled, directly or indirectly, by the Company.



- 5 -

--------------------------------------------------------------------------------




                              “Subordinated Debt” means all obligations of the
Company now or hereafter existing (a) under this Note (whether created directly
or acquired by assignment or otherwise), as it may hereafter be amended,
extended, supplemented or otherwise modified from time to time, whether for
principal, interest (including, without limitation, Post-Petition Interest),
fees, expenses or otherwise, (b) all obligations of any of the Loan Parties in
respect of (i) any Indebtedness incurred by any of the Loan Parties to extend,
increase, refund or refinance, in whole or in part, the Subordinated Debt,
including interest and premium on any such Indebtedness, (ii) any loan or credit
agreement entered into by any of the Loan Parties in connection with any such
Indebtedness, as such agreement may be amended, extended, supplemented or
otherwise modified from time to time, and (iii) all other amounts payable in
respect of any such Indebtedness or agreement, including, without limitation,
amounts payable (A) in respect of any indemnity and (B) in respect of any breach
of a representation or a warranty, (c) the Subordinated Note in favor of DARR
Global Holdings, Inc. in the amount of $1,002,900, (d) the Subordinated Note in
favor of DARR Westwood LLC in the amount of $750,000 and (e) the Promissory Note
in favor of DARR Westwood LLC in the amount of $1,102,794.

                                  (b)           Subordinated Debt Subordinated
to Senior Debt. The Company, for itself and its successors, and each Holder, by
its acceptance thereof, agrees that the Subordinated Debt is and shall be
subordinated in right of payment to the prior final and indefeasible payment in
full of all Senior Debt. For the purposes of this Note, Senior Debt shall not be
deemed to have been finally and indefeasibly paid in full until the holders or
owners of the Senior Debt shall have indefeasibly received payment of all Senior
Debt in cash and as long as the Lender or any Refinancing Lender shall have any
obligation to lend or advance under the Senior Loan Documents. This Section 6
shall constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Debt, and such
provisions are made for the benefit of the holders of Senior Debt, and such
holders are made obligees hereunder and any one or more of them may enforce such
provisions.

                                  (c)           No Payment on Subordinated Debt
in Certain Circumstances.

                                                 (i)           Upon the maturity
of all or any part of any Senior Debt by lapse of time, acceleration (unless
waived in writing) or otherwise, all Senior Debt then due shall first be finally
and indefeasibly paid in full, or such payment duly provided for in cash or cash
equivalents in a manner satisfactory to the holders of such Senior Debt, before
any payment is made on account of the Subordinated Debt, and until the Senior
Debt is finally and indefeasibly paid in full, any distribution to which the
Holder would be entitled but for this Section 6 shall be made to holders of
Senior Debt as their interests may appear.

                                                 (ii)           In the event
that (i) any Payment Default shall have occurred and be continuing, unless and
until such default shall have been cured or waived in writing, or (ii) any
judicial proceeding shall be pending with respect to any such Payment

- 6 -

--------------------------------------------------------------------------------




Default, then no payment (including any payment which may be payable by reason
of the payment of any other indebtedness of the Company being subordinated to
payment of the Subordinated Debt) shall be made by or on behalf of the Company
for or on account of any Subordinated Debt (but not including any payment by
accrual), and the Holder shall not take or receive from the Company or any
Subsidiary, directly or indirectly, in cash or other property, or by set-off or
in any other manner, including, without limitation, from or by way of
collateral, payment of all or any of the Subordinated Debt. The Holder shall
immediately deliver to the Lender or any Refinancing Lender (or the
Representative (as defined below) of the Senior Creditors if the Senior Debt has
been finally and indefeasibly paid in full) any monies, securities or other
property received by the Holder or its equivalent in cash, with proper
endorsement or assignment if necessary, and prior to such delivery shall hold in
trust, such monies, securities or other properties solely as trustee for and for
the benefit of the Senior Creditors as set forth in this sentence.

                                                (iii)         Upon written
notice from the Lender or any Refinancing Lender (or, if the Senior Debt has
been paid finally and indefeasibly in full, the representative selected by
holders of 50% or more of the Senior Debt of the applicable Senior Creditor (the
“Representative”)) to the Company and the Holder of a Non-payment Default and
such Non-payment Default shall not have been cured or waived in writing, no
payment (including any payment which may be payable by reason of the payment of
any other Indebtedness of the Company being subordinated to payment of the
Subordinated Debt) shall be made by or on behalf of the Company for or on
account of any Subordinated Debt, and the Holder shall not take or receive from
the Company, directly or indirectly, in cash or other property or by set-off or
in any other manner, including, without limitation, from or by way of
collateral, payment of all or any of the Subordinated Debt, during the period
(the “Payment Blockage Period”) commencing on the date of receipt by the Company
of such notice (which shall give prompt notice to the Holder), and ending
(unless earlier terminated by notice from the Lender or any Refinancing Lender
(or, if the Senior Debt has been paid finally and indefeasibly in full, the
Representative of the Senior Creditors) on the earliest of (A) the date when
such Non-payment Default shall have been cured or waived in writing (B) the date
an Event of Default occurs under Section 5, and (C) the date on which the Senior
Debt is accelerated and declared immediately due and payable.

                                                 (iv)         Nothing contained
in this Section 6 will limit the right of the Holder to take any action to
accelerate the maturity of the securities pursuant to Section 5 or to pursue any
rights or remedies hereunder; provided, that the Holder shall take no such
action following any Senior Default until the earliest of (A) the date when such
Senior Default shall have been cured or waived in writing, (B) the date an Event
of Default occurs under Section 5, and (C) the date on which the Senior Debt or
if the Senior Debt has been finally paid in full, any other Senior Debt held by
the applicable Senior Creditor, is accelerated and declared immediately due and
payable; provided, further, that in the event that any Subordinated Debt is
declared due and payable before its stated maturity, the holders of all Senior
Debt shall be entitled to receive final and indefeasible payment in full of all
amounts due or to become due (whether or not accelerated) on or in respect of
all Senior Debt before the Holder is entitled to receive any payment (including
any payment which may be payable by reason of the payment of

- 7 -

--------------------------------------------------------------------------------




any other indebtedness of the Company being subordinated to the payment of the
Subordinated Debt) by the Company on account of the Subordinated Debt. The
Holder shall immediately deliver to the Lender or any Refinancing Lender (or the
Representative of the Senior Creditors if the Senior Debt has been finally and
indefeasibly paid in full) any monies, securities or other property received by
the Holder or its equivalent in cash, with proper endorsement or assignment if
necessary, and prior to such delivery shall hold in trust, such monies,
securities or other properties solely as trustee for and for the benefit of the
Senior Creditors as set forth in this sentence.

                                                 (v)           Nothing contained
in this Section 6 shall prevent interest from accruing to this Note as provided
above until this Note paid in full.

                                                 (vi)          Nothing contained
in this Section 6(c) shall prevent the Company from making any scheduled
payments of principal and interest under this Note so long as (i) no Payment
Default has occurred and is continuing or (ii) no judicial proceeding is pending
with respect to any such Payment Default.

                                  (d)           Subordinated Debt Subordinated
to Prior Payment of Senior Debt on Dissolution. Upon any payment or distribution
of all or any of the assets or securities of the Company of any kind or
character upon any dissolution, winding up, liquidation, reorganization,
arrangement, adjustment, protection, relief or other similar case or proceeding
under any federal or state bankruptcy or similar law (whether voluntary or
involuntary, in bankruptcy, insolvency, receivership, arrangement,
reorganization or relief proceedings or upon any assignment for the benefit of
creditors or any marshalling of the assets and liabilities of the Company or
otherwise):

                                                 (i)           all Senior Debt
shall first be entitled to be finally and indefeasibly paid in full before the
Holder is entitled to receive any payment on account of the Subordinated Debt;
and

                                                 (ii)          any payment or
distribution in respect of the Subordinated Debt to which the Holder would be
entitled except for the provisions of this Section 6 (including any payment that
may be payable by reason of any other Indebtedness of the Company being
subordinated to the payment of the Subordinated Debt), shall be paid by the
Company, the liquidating trustee or agent or other person making such payment or
distribution directly to the Lender or any Refinancing Lender (in the case of
the Senior Debt) or if the Senior Debt has been indefeasibly paid in full, to
the holders of the other Senior Debt or their Representative or to the trustee
under any indenture or other agreement (if any) pursuant to which Senior Debt
may have been issued, as the case may be, for application (in the case of cash),
or as collateral (in the case of non-cash property or securities) for, the
payment or prepayment in full of all Senior Debt remaining unpaid, after giving
effect to any concurrent payment or distribution (in the case of cash) to the
holders of such Senior Debt. Any such payment shall be made first to the Senior
Debt owed to the Lender and following indefeasible payment in full of the Senior
Debt such payment shall be made to other holders of Senior Debt or as otherwise
directed by a court of competent jurisdiction.

- 8 -

--------------------------------------------------------------------------------




                                  (e)           Holder to be Subrogated to
Rights of Holders of Senior Debt. Upon final and indefeasible payment in full of
all Senior Debt, the Holder shall be subrogated to the rights of the holders of
Senior Debt to receive payments or distributions of assets of the Company
applicable to the Senior Debt until all Subordinated Debt shall be paid in full,
and for the purpose of such subrogation no such payments or distributions to the
holders of Senior Debt by or on behalf of the Company or by or on behalf of the
Holder by virtue of this Section 6 which otherwise would have been made to the
Holder shall, as among the Company, its creditors other than the holders of
Senior Debt and the Holder, be deemed to be payment by the Company to or on
account of the Senior Debt, it being understood that the provisions of this
Section 6 are and are intended solely for the purpose of defining the relative
rights of the Holder, on the one hand, and the holders of Senior Debt, on the
other hand.

                                  If any payment or distribution to which the
Holder would otherwise have been entitled but for the provisions of this Section
6 shall have been applied, pursuant to the provisions of this Section 6, to the
indefeasible payment in full of all amounts payable under the Senior Debt, then
and in such case, the Holder shall be entitled to receive from the holders of
such Senior Debt at the time outstanding any payments or distributions received
by such holders of Senior Debt in excess of the amount sufficient to pay holders
of Senior Debt all amounts payable under or in respect of the Senior Debt in
full unless the holders of Senior Debt are otherwise directed by an unstayed,
final, nonappealable order or decree made by any court of competent
jurisdiction.

                                  (f)           Subordination Rights Not
Impaired by Acts or Omissions of the Company or Holders of Senior Debt. The
Company agrees that it will not make any payment of any Subordinated Debt, or
take any other action, in contravention of the provisions of this Section, and
no right of any present or future holders of any Senior Debt to enforce
subordination as provided herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms of this Agreement, regardless of any knowledge
thereof which any such holder may have or be otherwise charged with.

                                  (g)           In Furtherance of Subordination.

                                                 (i)           All payments or
distributions upon or with respect to the Subordinated Debt which are received
by the Holder contrary to the provisions of this Section 6 shall be received and
held by such Holder, in trust for the benefit of, shall be segregated from other
funds and property held by such Holder, and shall be paid immediately over and
delivered to the Senior Creditors in the same form as so received (with any
necessary endorsement), for application (in the case of cash) to, or as
collateral (in the case of non-cash property or securities) for, the payment or
prepayment in full of all Senior Debt of the Senior Creditors remaining unpaid,
after giving effect to any concurrent payment or distribution (in the case of
cash) to the holders of Senior Debt and shall be applied (A) first to the final
and indefeasible payment in full

- 9 -

--------------------------------------------------------------------------------




of all Senior Debt, and (B) next to the final and indefeasible payment of any
other Senior Debt on a pro rata basis or as otherwise directed by a court of
competent jurisdiction.

                                                 (ii)          The Company shall
give prompt written notice to the Holder of any Senior Default under any Senior
Debt or under any agreement pursuant to which Senior Debt may have been issued
of any dissolution, winding up, liquidation, reorganization or other event
described in Section 6(d) relating to the Company; provided, that the failure to
give any such notice shall in no way affect the obligations of the Holder under,
or the terms of subordination set forth in, this Section 6.

                                                 (iii)          The Company and
each of the Holders (to the extent the Holders have knowledge thereof and the
notice address therefor) shall promptly notify the Lender or any Refinancing
Lender and any Representative of the holders of other Senior Debt of the
occurrence of any default under this Note or otherwise with respect to the
Subordinated Debt.

                                                 (iv)          The Lender or any
Refinancing Lender or the holders of Senior Debt, as the case may be, are hereby
authorized to demand specific performance of the provisions of this Section 6,
whether or not the Company shall have complied with any of the provisions hereof
applicable to it, at any time when the Company or the Holder, as the case may
be, shall have failed to comply with any of the provisions of this Section
applicable to it. The Holder hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance. The Holder hereby acknowledges that the provisions of this
Section 6 are intended to be enforceable at all times, whether before or after
the commencement of a proceeding referred to in Section 6(d).

                                  (h)           Obligations of Company
Unconditional. Nothing contained in this Section 6 is intended to or shall
impair, as between the Company and the Holder, the obligations of the Company,
which are absolute and unconditional, to pay to the Holder the principal of and
interest on this Note as and when the same shall become due and payable in
accordance with its terms or is intended to or shall affect the relative rights
of the Holder and creditors of the Company other than the holders of the Senior
Debt, and, except as otherwise expressly provided herein, nothing contained
herein shall prevent the Holder from exercising all remedies otherwise permitted
by applicable law upon Default (as hereinafter defined), subject to the rights,
if any, under this Section 6 of the holders of such Senior Debt in respect of
cash, property, security or securities of the Company received upon the exercise
of any such remedy. Nothing contained in this Section 6 or in this Note shall,
except during the pendency of any dissolution, winding-up, liquidation,
reorganization, recapitalization or readjustment of the Company, affect the
obligation of the Company to make, or prevent the Company from making, at any
time (except under the circumstances described in Section 6(c)) payment of
principal of or interest on this Note.

                    The failure to make a payment on account of principal of or
interest on this Note by reason of any provision of this Section 6 shall not be
construed as preventing the occurrence of an Event of Default under Section 5.

- 10 -

--------------------------------------------------------------------------------




                    Upon any payment or distribution of assets of the Company
referred to in this Section 6, the Holder shall be entitled to rely upon any
unstayed, final, nonappealable order or decree made by any court of competent
jurisdiction or upon any certificate of any agent or other person for the
purpose of ascertaining the persons entitled to participate in any distribution,
the holders of the Senior Debt and other Indebtedness of the Company, the amount
thereof or payable thereon, the amount or amounts paid or distributed thereon
and all other facts pertinent thereto or to this Section 6.

                                  (i)           Holder Entitled to Assume
Payments Not Prohibited in Absence of Notice. The Holder shall not at any time
be charged with the knowledge of the existence of any facts which would prohibit
the making of any payment to such Holder, unless and until the Holder shall have
received written notice thereof from the Company or one or more holders of
Senior Debt or a Representative therefor; and, prior to the receipt of any such
written notice, the Holder shall be entitled to assume conclusively that no such
facts exist. Nothing contained in this Section 6 shall limit the right of the
holders of Senior Debt to recover payments as contemplated elsewhere in this
Section 6. The Holder shall be entitled to rely on the delivery to it of a
written notice by a person representing himself or itself to be a holder of such
Senior Debt (or a trustee on behalf of, or other representative of, such holder)
to establish that such notice has been given by a holder of such Senior Debt or
a trustee on behalf of any such holder.

                                  (j)           Rights to Insolvency
Proceedings. The Holder irrevocably authorizes and empowers the Lender or any
Refinancing Lender (or if the Senior Debt shall have been finally and
indefeasibly paid in full, the Representative) in any proceeding defined in
Section 5(a)(2) (an “Insolvency Proceeding”) involving or relating to the
Subordinated Debt to file a proof of claim on behalf of the Holder with respect
to the Subordinated Debt if the Holder fails to file proof of its claims prior
to 10 days before the expiration of the time period during which such claims
must be submitted, to accept and receive any payment or distribution which may
be payable or deliverable at any time upon or in respect of the Subordinated
Debt in an amount not in excess of the Lender or any Refinancing Lender’s or if
the Senior Debt has been indefeasibly paid in full or any other holder of Senior
Debt’s portion of the Senior Debt then outstanding and to take such other action
as may be reasonably necessary to effectuate the foregoing. The Holder shall
provide to the Lender or any Refinancing Lender or any applicable Representative
all information and documents reasonably necessary to present claims or seek
enforcement as aforesaid. The Holder agrees that even though it shall retain the
right to vote its claims and otherwise act in any such Insolvency Proceedings
relative to the Company (including, without limitation, the right to vote to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension), the Holder shall not take any action or
vote in any way so as to contest (i) the validity or the enforceability of the
Credit Agreement, the Senior Loan Documents or the liens and security interests
to the extent granted to the Lender or any Refinancing Lender by the Company
with respect to the Senior Debt or any indebtedness held by a Refinancing Lender
or any other Senior Debt, (ii) the rights of the Lender or any Refinancing
Lender established in the Credit Agreement, the Senior Loan Documents or any
security documents with respect to such liens and security interests, or (iii)
the validity or enforceability of terms of subordination set forth herein or any
agreement or instrument to the

- 11 -

--------------------------------------------------------------------------------




extent evidencing or relating to the Senior Debt or any indebtedness held by a
Refinancing Lender or any other Senior Debt. The Lender, any Refinancing Lender
or other holder of Senior Debt agrees that as a condition to Holder’s
obligations in this paragraph while they shall retain the right to vote such
Indebtedness and otherwise act in any such reorganization proceeding relative to
the Company (including, without limitation, the right to vote or accept or
reject any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension), it shall not take any action or vote in any way so as
to contest the enforceability of this Note or any other agreement or instrument
to the extent evidencing or relating to the Subordinated Debt.

                                  (k)           Waiver of Consolidation. The
Holder agrees that it will not at any time insist upon, plead, or in any manner
whatsoever, seek the entry of any order or judgment, any substantive
consolidation, piercing of the corporate veil or any other order or judgment
that causes an effective combination of the assets and liabilities of the
Company and any other individual, Company, partnership or joint venture in any
Insolvency Proceeding.

                                  (l)           Waiver. The making of loans,
advances and extensions of credit or other financial accommodations to, and the
incurring of any expenses by or in respect of the Company by the Lender, any
Refinancing Lender or any other holder of Senior Debt, and presentment, demand,
protest, notice of protest, notice of nonpayment or default and all other
notices to which Holder and the Company are or may be entitled are hereby waived
(except as expressly provided for herein or as to the Company, in the Senior
Loan Documents). Holder also waives notice of, and hereby consents to, any
amendment, modification, supplement, renewal, restatement or extensions of time
of payment of or increase or decrease in the amount of any of the Senior Debt or
to the Senior Loan Documents or any collateral therefor, the taking, exchange,
surrender and releasing of collateral therefor or guarantees now or at any time
held by or available to Lender, any Refinancing Lender or any other holder of
Senior Debt for the Senior Debt or any other person at any time liable for or in
respect of the Senior Debt, the exercise of, or refraining from the exercise of
any rights against the Company or any other obligor or any collateral therefor,
the settlement, compromise or release of, or the waiver of any default with
respect to, any of the Senior Debt, and/or the Lender’s, any Refinancing
Lender’s or any other holder of Senior Debt’s election, in any proceeding
instituted under the U.S. Bankruptcy Code, of the application of Section
1111(b)(2) of the U.S. Bankruptcy Code. Any of the foregoing shall not, in any
manner, affect the terms hereof or impair the obligations of Holder hereunder.
All of the Senior Debt shall be deemed to have been made or incurred in reliance
upon this Section 6 of this Note.

                                  (m)           Insolvency. The provisions of
this Section 6 shall be applicable both before and after the filing of any
petition by or against any Loan Party under the U.S. Bankruptcy Code and all
converted or succeeding cases in respect thereof, and all references herein to
the Company shall be deemed to apply to a trustee for such Loan Party and such
Loan Party as the debtor-in-possession. The relative rights of the Lender, the
Refinancing Lender or any other holder of Senior Debt and the Holder to
repayment of the Senior Debt and Subordinated Debt, respectively, and in or to
any distributions from or in respect of such Loan Party or any collateral or
proceeds of collateral, shall continue after the filing thereof on the same

- 12 -

--------------------------------------------------------------------------------




basis as prior to the date of the petition, subject to any court order approving
the financing of, or use of cash collateral by, such Loan Party as
debtor-in-possession.

                                  (n)           Bankruptcy Financing. If any
Loan Party shall become subject to a proceeding under the U.S. Bankruptcy Code
and if Lender, the Refinancing Lender or any other holder of Senior Debt desires
to permit the use of cash collateral or to provide financing to such Loan Party
under either Section 363 or Section 364 of the U.S. Bankruptcy Code, the Holder
agrees that it will not contest the entry of the order approving such financing
or use of cash collateral.

                                  (o)           Miscellaneous.

                                                 (i)           The Holder and
the Company each will, at the Company’s expense and at any time and from time to
time, promptly execute and deliver all further instruments and documents, and
take all further action that may be reasonably necessary or desirable, or that
the Lender or any Refinancing Lender or any Representative of the Senior
Creditors may reasonably request, in order to protect any right or interest
granted or purported to be granted by the provisions of this Section 6 or to
enable the Lender or any Refinancing Lender to exercise and enforce its rights
and remedies hereunder.

                                                 (ii)          All rights and
interests under this Section 6 of the holders of the Senior Debt, the Lender or
any Refinancing Lender or any other holder of Senior Debt, and all agreements
and obligations of the Holder and the Company under this Section 6, shall remain
in full force and effect irrespective of:

                                                              (a)           any
lack of validity or enforceability of any Senior Loan Document or any other
agreement or instrument relating thereto or to any Senior Debt;

                                                              (b)           any
extension, renewal, increase, supplement, refinancing or other change in the
time, manner or place of payment of, or in any other term of, all or any of the
Senior Debt or any other Senior Debt, or any other extension, renewal or other
amendment or waiver of or any consent to any departure from any Senior Loan
Document or any other agreement or instrument relating thereto or to any other
Senior Debt, including, without limitation, any increase in obligations
resulting from the extension of additional credit to any Loan Party or any of
its subsidiaries or otherwise;

                                                              (c)           any
taking, exchange, release or non-perfection of any other collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Senior Debt or any other Senior Debt;

                                                              (d)           any
manner of application of collateral, or proceeds thereof, to all or any of the
Senior Debt or any other Senior Debt, or any manner of sale or other disposition
of any collateral for all or any of the Senior Debt or any other Senior Debt, or
any other assets of any Loan Party or any of its subsidiaries;

- 13 -

--------------------------------------------------------------------------------




                                                              (e)           any
change, restructuring or termination of the corporate structure or existence of
any Loan Party or any of its subsidiaries; or

                                                              (f)            any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, any Loan Party or a subordinated creditor.

                                                (iii)         The provisions of
this Section 6 shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Senior Debt is rescinded or must otherwise
be returned by the Lender or any Refinancing Lender or any other holder of
Senior Debt upon the insolvency, bankruptcy or reorganization of any Loan Party
or otherwise, all as though such payment had not been made.

                                                (iv)         The Holder and the
Company each hereby waives (to the extent each may lawfully do so) promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Senior Debt and this Section 6 and any requirement that the Lender or any
Refinancing Lender or any other holder of Senior Debt protect, secure, perfect
or insure any security interest or lien or any property subject thereto or
exhaust any right or take any action against the Company or any other person or
entity or any collateral.

                                                (v)          No failure on the
part of the Lender or any Refinancing Lender or any other holder of Senior Debt
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies hereunder provided are cumulative and not exclusive of any
remedies provided by law.

                                                (vi)         The provisions of
this Section 6 constitute a continuing agreement and shall (A) remain in full
force and effect, subject to the provisions and limitations contained in this
Section 6, until all Senior Debt shall have been finally and indefeasibly paid
in full and the Lender and any Refinancing Lender shall have no further
obligation to lend or advance under the Senior Loan Documents, (B) be binding
upon the Holder and the Company and their successors and assigns, and (C) inure
to the benefit of and be enforceable by the Lender or any Refinancing Lender,
any other holder of Senior Debt and their successors, and permitted transferees
and assigns.

                    7.           Amendment and Waiver.

                                  (a)           Consent Required. Any term,
covenant, agreement or condition of this Note may, with the consent of the
Company, be amended or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), if the
Company shall have obtained the consent in writing of the Holder.

                                  (b)           Delay. No delay of the Company
or the Holder, in exercising any right, power or privilege hereunder, shall
affect such right, power or privilege, nor shall any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or privilege affect such a right, power or privilege.

- 14 -

--------------------------------------------------------------------------------




                                  (c)           Effect of Amendment or Waiver.
Any amendment or waiver of this Note shall apply to the Holder and shall be
binding upon the Holder, upon each future holder of the Note and upon the
Company, whether or not this Note shall have been marked to indicate such
amendment or waiver. No such amendment or waiver shall extend to or affect any
obligation not expressly amended or waived or impair any right consequent
thereon.

                    8.           Replacement Notes.

          If a mutilated Note is surrendered to the Company or if the Holder
presents evidence to the reasonable satisfaction of the Company that this Note
has been lost, destroyed or wrongfully taken, the Company shall issue a
replacement Note of like tenor if the requirements of the Company for such
transactions are met. An indemnity agreement may be required that is sufficient
in the reasonable judgment of the Company to protect the Company from any loss
which it may suffer. The Company may charge the Holder for its out-of-pocket
expenses incurred in replacing this Note.

                    9.           Reduction; Set-Off.

                                  (a)           This Note is being delivered in
connection with the Employment Agreement and, subject to the terms and
conditions set forth in the Employment Agreement, all or a portion of this Note
may be surrendered or forfeited by the Holder upon the Holder’s voluntary
termination or resignation of employment as described in Section 4(c) of the
Employment Agreement.

                                  (b)           The Company shall be entitled to
set off against amounts payable to the Holder any amounts owed to the Company by
the Holder, but the Company shall not be entitled to set off against the amounts
payable to Holder under this Note any amounts earned by the Holder in other
employment after termination of the Holder’s employment with the Company, or any
amounts which might have been earned by the Holder in other employment had such
other employment been sought.

                    10.         No Recourse Against Others.

          No director, officer, employee or stockholder, as such, of the Company
shall have any liability for any obligations of the Company under this Note or
for any claim based on, in respect or by reason of, such obligations or their
creation. The Holder by accepting this Note waives and releases all such
liability. This waiver and release are part of the consideration for the issue
of this Note.

                    11.         Notices.

          All notices, requests, consents and demands shall be made in writing
and shall be given by registered or certified mail postage prepaid to the
following addresses: if to the Company, at Westwood Computer Corporation, 11
Diamond Road, Springfield, NJ 07081, with a copy to Scott K. Baker, Esq.,
Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, PA 19104 or to

- 15 -

--------------------------------------------------------------------------------




such other address as may be furnished in writing to the Holder, and if to the
Holder, to the address listed on the books of the Company or to such other
address as may be furnished in writing to the Company at the Company’s address
set forth above. Notices hereunder shall be effective when delivered, if
delivered personally, or, if sent by mail, when sent.

                    12.         Governing Law. This Note shall be deemed a
contract under, and shall be governed by and construed in accordance with, the
laws of the State of New Jersey without giving effect to principles of conflicts
of laws.

                    13.         Successors; Entire Agreement; Assignment.

          This Note shall be binding upon and shall inure to the benefit of the
Holder and the Company and their respective successors and permitted assigns.
This Note constitutes the entire agreement between the parties hereto,
superseding all prior understandings and writings, with respect to the
indebtedness represented hereby. The Holder may not assign or transfer this Note
without the prior written consent of the Company. Any such assignment shall be
null and void.

                    14.         Severability.

          If any provision of this Note or application thereof is held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall not be affected thereby, and each provision of this Note
shall be valid and enforceable to the fullest extent permitted by law.

                    15.         Headings.

          The section headings of this Note are for convenience only and shall
not affect the meaning or interpretation of this Note or any provision hereof.

[The remainder of this page left blank intentionally.]

- 16 -

--------------------------------------------------------------------------------




Exhibit 10.4

 

                    IN WITNESS WHEREOF, the Company has caused this Note to be
executed by its duly authorized officer as of the date first written above.

WESTWOOD COMPUTER CORPORATION     By:      /s/ DINESH DESAI_____________   Name:
DINESH DESAI   Title: CHAIRMEN


--------------------------------------------------------------------------------